DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: Application filed on 10/21/2020.  This action is made non-final.
3.	Claims 1-22 are pending in the case.  Claims 1, 9 and 19-22 are independent claims.  

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received on 11/25/2020. 
The foreign priority date is 10/23/2019.	

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 10/21/2020 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
6.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.
6-1.	Claim 13 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Okamura (US PGPUB 2012/0134642) (hereinafter Okamura) teaches an image pickup apparatus that is capable of producing displays according to situations and 
The reference Ananthapadmamabh et al. (US PGPUB 2014/0092024) (hereinafter Ananthapadmamabh) teaches a processor-implemented method, system, and/or computer program product detects and handles an unintentional touching of a touch screen in order to prevent unintentional inputs to the touch screen. An unintentional touching of touch screen, as determined by one or more predefined events, causes a predetermined region of the touch screen to be disabled for a predetermined period of time (see Abstract and see [0044], As noted above, in one embodiment, the user does not need a re-enable widget 206 if the portable computing device detects that there is no longer any inadvertent touching of the touch screen. In this embodiment, the touch screen is automatically re-enabled either immediately after the touch screen is no longer inadvertently touched (according to the parameters discussed herein), or after some predetermined length of time (e.g., three seconds) after the touch screen is no longer being inadvertently touched).
Okamura as modified by Ananthapadmamabh fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach the limitations as recited in the claim 13 as shown below. 
wherein the second condition includes consecutive performing of operation on the particular operation member in the second direction for at least a predetermined number of times.

Claim Objections
7.	Claims 1, 19 and 21, each is objected to because of the following informalities:  “a touch operation member provided further toward a side of the first direction than the particular operation member” is interpreted as “a touch operation member provided further toward a side of the first direction from the particular operation member” for clarity.  Appropriate correction is required.
8.	Claims 9, 20 and 22, each is objected to because of the following informalities:  “a touch operation member provided further toward a side of a first direction opposite to the second direction than the particular operation member” is interpreted as “a touch operation member provided further toward a side of a first direction opposite to the second direction from the particular operation member” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-4, 7, 15, 19 and 21 are rejected under 35 U.S.C. 103(a) as being patentable over Okamura (US 2012/0134642; pub date: 5/31/2012).

As to claims 1, 19 and 21, Okamura teaches an electronic device comprising: 
a particular operation member operable in a first direction 
see Fig. 1B, [0027] and [0060], showing that the EVF 102 [as a particular operation member] is configured to slide in the direction of an axis C3 [e.g., as a first direction of pulling out] by the user); 
a touch operation member provided further toward a side of the first direction than the particular operation member (
see Fig. 1B, that the movable touch panel 110 is positioned at left side of the EVF 102 and C3 axis; note: with a broadest reasonable interstation (BRI) that the touch operation member provided further toward a side of the first direction from the particular operation member of EVF 102 and C3 axis); and 
at least one memory and at least one processor which function as a control unit (see Fig. 2, System Control Unit 50 and Memory Control Unit 15) configured to perform control to disable a first kind of operation on the touch operation member in response to that a first condition including performing of operation on the particular operation member in the first direction is satisfied (
see [0027], Fig. 4 and [0064]-[0070], Fig. 5 and [0072]-[0095], that when a first condition of performing of operation on the particular operation member of EVF 102 in the first direction, for example, the EVF 102 is pulled out along the C3 axis as the first direction so that is “ENABLED”, and the touch panel input [as a first kind of operation] is disabled for three of the panel states, e.g., “Closed-Normal Position”, “Closed-Inverted” and “Opened-Inverted”; 
disabling touch function is to prevent erroneous operation as shown in [0084] for example, in the state of "opened--inverted, EVF: enabled" (FIG. 3H), the display function is enabled, and an indication of a warning such as a message or an image indicating shooting being underway is displayed on the touch panel portion 111 so as to draw user's attention, and also, the touch panel function is disabled. Thus, even when a subject ignores the warning indication and touches the touch panel portion 111 or accidentally touches the touch panel portion 111, this is not accepted and hence does not cause an erroneous operation).

Okamura does not expressively teach “an operation body” to operate the EVF 102 to pull out or retract back.
However, Okamura suggests and teaches in another embodiment that a finger or pen (as an operation boy) to provide touch inputs (see [0028] and [0046]-[0056], a finger is used as an operation body; e.g., The main display surface 112 and the touch operating portions 113 have a touch panel function of accepting instructions via contact using a finger or a pen).
It is reasonable to interpret that the user can use one or more fingers to pull out or retract back the EVF 102.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Okamura and Okamura before him before the effective filing date of the claimed invention, to modify the camera system taught by Okamura to include the feature of using a finger as an operation body to pull out or retract back the EVF in a specific direction taught by Okamura to operate the particular moveable operation member.  One would have been motivated to make such a combination because providing the feature of using a finger as an operation body to pull out or retract back the EVF would have been obtained by Okamura (see [0028] and [0046]-[0056]).

As to claim 2, Okamura teaches wherein the touch operation member is provided to the side of the first direction from the particular operation member, with no other operation member being interposed there between (see Figs. 1A-1B, that the touch panel 110 is on the left side of the EVF 102 and the C3 axis and no other members in between).  

As to claim 3, Okamura teaches wherein the touch operation member is an operation member provided toward the side of the first direction from the particular operation member and at a position closest to the particular operation member from among a plurality of operation members provided on an operation surface side on which the operation body performs operation on the particular operation member in the first direction (see Figs. 1A-1B, that the touch panel 110 is on the left side of the EVF 102 and the C3 axis and no other members in between and at a position closest to the particular operation member of EVF).  

As to claim 4, Okamura teaches wherein the touch operation member is provided at a distance, within two centimeters, from the particular operation member in the first direction (see Figs. 1A-1B, that the touch panel 110 is on the left side of the EVF 102 and the C3 axis and it is interpreted from Fig. 1A, it is within two centimeters).  
  
As to claim 7, Okamura teaches wherein the first condition includes performing of at least a predetermined amount of operation on the particular operation member in the first direction (see [0027] and [0060], The display function is disabled within the range of a predetermined amount from a front end position and enabled when the EVF 102 is pulled out a predetermined amount or more rearward from the front end position; see Fig. 4 for disabling touch for different panel states).  

As to claim 15, Okamura teaches wherein the particular operation member is a slide switch which is slidable in the first direction (see Fig. 1B, [0027] and [0060], showing that the EVF 102 [as a particular operation member] is configured to slide in the direction of an axis C3 [e.g., as a first direction of pulling out]).  

11.	Claims 9-11, 20 and 22 are rejected under 35 U.S.C. 103(a) as being patentable over Okamura (US 2012/0134642; pub date: 5/31/2012) as applied to the claims 1, 19 and 21 above, further in view of Ananthapadmamabh et al. (US PGPUB 2014/0092024; pub date: 4/3/3014) (hereinafter Ananthapadmamabh).

As to claims 9, 20 and 22, the claims 9, 20 and 22 reflect substantially similar subject matters as the claim 1, 19 and 21, respectively, and claims 9, 20 and 22 reflect a device, method and medium, respectively comprising steps within the respective device, method and medium of claims 1, 19 and 21, thus are rejected along the same rationale for similar limitations.

Okamura teaches “a first direction” to pull out the EVF along the C3 axis as set forth above in the Claims 1, 19 and 21.  
Okamura teaches retracting back the EVF along the C3 axis is “a second direction” which is opposite to the first direction as claimed in ”a particular operation member operable in a second direction by moving an operation body in the second direction; a touch operation member provided further toward a side of a first direction opposite to the second direction than the particular operation member; and at least one memory and at least one processor which function as a control unit configured to perform control to disable a second kind of operation on the touch operation member for a predetermined period in response to that a second condition including performing operation on the particular operation member in the second direction is satisfied (
see Fig. 1B and [0027], The EVF 102 is configured to be slidable in the direction of an axis C3 (FIG. 1B) (longitudinal direction) so as to be pulled out [as a first direction] or retracted [as a second direction]. The EVF 102 has a display function thereof automatically enabled (ON) and disabled (OFF) according to the position to which the EVF 102 is pulled out. The display function is disabled within the range of a predetermined amount from a front end position and enabled when the EVF 102 is pulled out a predetermined amount or more rearward from the front end position;
see [0027], Fig. 4 and [0064]-[0070], Fig. 5 and [0072]-[0095], that when a second condition of performing of operation on the particular operation member of EVF 102 in the second direction, for example, the EVF 102 is retracted back along the C3 axis as the second direction so that is “DISENABLED”, and the touch panel input [as a second kind of operation] is disabled for the panel state, e.g., “Closed-Normal Position”; 
Note: the disabling of a touch function is for a predetermined period of time based on which panel state is as shown in Fig. 4; e.g., switching to different panel state and EVF state would cause the touch function to be enabled or disabled accordingly, thus, Okamura suggests and teaches the “disable a second kind of operation on the touch operation member for a predetermined period” feature with a broadest reasonable interpretation (BRI);
disabling touch function is to prevent erroneous operation as shown in [0065] As shown in FIG. 4, in the state of "closed--normal position, EVF: disabled" (FIG. 3A), the movable panel 110 facing inward and fully closed is retracted in the state of being in abutment on or close proximity to the apparatus main body, and the EVF 102 is also retracted. In this case, the display function of the touch panel portion 111 is disabled (not display), and the touch panel function of the touch panel portion 111 is disabled; display function or touch input is disabled could be interpreted as a second kind of operation on the touch operation member).

As indicated above, the disabling of a touch function is for a predetermined period of time based on which panel state is as shown in Fig. 4; e.g., switching to different panel state and EVF state would cause the touch function to be enabled or disabled accordingly, thus, Okamura suggests and teaches the “disable a second kind of operation on the touch operation member for a predetermined period” feature with a broadest reasonable interpretation (BRI).
With a narrow interpretation, in the same field of endeavor of disabling touch function, Ananthapadmanabh teaches disabling the touch function for a predetermined period of time as claimed in “disable a second kind of operation on the touch operation member for a predetermined period“ (see [0044], As noted above, in one embodiment, the user does not need a re-enable widget 206 if the portable computing device detects that there is no longer any inadvertent touching of the touch screen. In this embodiment, the touch screen is automatically re-enabled either immediately after the touch screen is no longer inadvertently touched (according to the parameters discussed herein), or after some predetermined length of time (e.g., three seconds) after the touch screen is no longer being inadvertently touched).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Okamura and Ananthapadmanabh before him before the effective filing date of the claimed invention, to modify the camera system taught by Okamura to include the feature of disabling the touch function for a predetermined period of time taught by Ananthapadmanabh to make sure the touch screen is no longer being inadvertently touched.  One would have been motivated to make such a combination because providing the feature of disabling the touch function for a predetermined period of time to make sure the touch screen is no longer being inadvertently touched would have been obtained by Ananthapadmanabh (see [0044]).

As to claim 10, Ananthapadmanabh teaches wherein the second kind of operation is sliding operation including touching the touch operation member to move a touch position in the second direction, and even if the second condition is satisfied, the control unit does not disable touch operation different from the sliding operation on the touch operation member in the second direction (see Fig. 3 and [0039], step 306, disable a predetermined region of the touch screen; therefore, in the disabled region, a sliding operation is disabled; however, in other enabled regions of the touch screen, touch input is not disabled with a broadest reasonable interpretation (BRI)).  

As to claim 11, Ananthapadmanabh teaches wherein the second kind of operation is the sliding operation started within a predetermined range from an end of an operation surface of the touch operation member in the second direction, and even if the second condition is satisfied, the control unit does not disable sliding operation, started outside the predetermined rang, on the touch operation member in the second direction (see Fig. 3 and [0039], step 306, disable a predetermined region of the touch screen; therefore, in other enabled regions of the touch screen, a sliding operation is not disabled in a second direction within any range with a broadest reasonable interpretation (BRI)).  
  
12.	Claims 5-6, 8 and 12 are rejected under 35 U.S.C. 103(a) as being patentable over Okamura as applied to the claim 1 above, further in view of Ananthapadmamabh.

As to claim 5, Okamura does not expressively teach, however, in the same field of endeavor of disabling touch function, Ananthapadmanabh teaches disabling a specific region of the touch screen and thus suggests and teaches “wherein the first kind of operation is sliding operation including touching the touch operation member to move a touch position in the first direction, and even if the first condition is satisfied, the control unit does not disable touch operation different from the sliding operation on the touch operation member in the first direction” (see Fig. 3 and [0039], step 306, disable a predetermined region of the touch screen; therefore, in the disabled region, a sliding operation is disabled; however, in other enabled regions of the touch screen, touch input is not disabled with a broadest reasonable interpretation (BRI)).  

As to claim 6, Ananthapadmanabh teaches wherein the first kind of operation is the sliding operation started within a predetermined range from an end of an operation surface of the touch operation member in a second direction opposite to the first direction, and even if the first condition is satisfied, the control unit does not disable sliding operation, started outside the predetermined range, on the touch operation member in the first direction (see Fig. 3 and [0039], step 306, disable a predetermined region of the touch screen; therefore, in other enabled regions of the touch screen, a sliding operation is not disabled in a second direction within any range with a broadest reasonable interpretation (BRI)).  

As to claim 8, Okamura does not expressively teach, however, in the same field of endeavor of disabling touch function, Ananthapadmanabh teaches wherein the particular operation member is operable in a second direction opposite to the first direction by moving the operation body in the second direction, and the control unit performs control to disable a second kind of operation on the touch operation member for a predetermined period in response to that a second condition including performing of operation on the particular operation member in the second direction is satisfied (please see claim 9 above; the claim 8 reflects substantially similar subject matters as the claim 8 and claim 8 reflects a device comprising steps within the device of claim 9, thus are rejected along the same rationale). 

As to claim 12, Okamura-Ananthapadmanabh teaches wherein the second condition includes performing of at least a predetermined amount of operation on the particular operation member in the second direction (see Okamura, [0061] When the position of the EVF 102 lies inside the range of the predetermined amount from the retracted position [a second direction], the system control unit 50 performs control to disable (OFF) the display function of the EVF 102).  

13.	Claims 14 and 16-18 are rejected under 35 U.S.C. 103(a) as being patentable over Okamura as applied to the claim 1 above, further in view of Canon EOS R User’s Guide (http://web.archive.org/web/20181008174912/https://www.kenrockwell.com/canon/eos-r/eos-r-users-guide.htm; pub date: 10/8/2018; last downloaded on 6/29/2021) (hereinafter CanonEOS).

As to claim 14, Okamura does not expressively teach, however, in the same field of endeavor of a camera, CanonEOS teaches an electronic device comprising: a particular operation member operable in a first direction by moving an operation body in the first direction (see page 4, a “mode” setting member as a particular operation member on the top right side which can be rotated left or right direction; in this case, left direction is the first direction); a touch operation member provided further toward a side of the first direction than the particular operation member (see page 4, a touch bar with two arrows located at the left and lower side of the “mode” member) and teaches wherein the particular operation member is a rotating dial which is rotatable in the first direction (see page 4, the mode setting operation member is a rotating dial which can be rotated in a first direction).  
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Okamura and CanonEOS before him before the effective filing date of the claimed invention, to modify the camera system taught by Okamura to include the feature of providing a rotating dial as an operation member taught by CanonEOS as claimed.  One would have been motivated to make such a combination because providing the feature of providing a rotating dial as an operation member would have been obtained by CanonEOS (see page 4).

As to claim 16, Okamura does not expressively teach, however, in the same field of endeavor of a camera, CanonEOS teaches further comprising a grip portion for holding the electronic device with one hand, wherein the particular operation member and the touch operation member are each an operation member operable by a same finger of the hand that holds the grip portion (see pages 3-4, that the grip position is on the right side pointing to the front with one hand; the mode setting operation member and the touch bar can be operated by a same finger of the hand that holds the grip position since the grip position is close to these two members and these two members are close to each other so that the same finger can be used to operate each of them; e.g., in page 16, showing using the finger to operate the touch bar as “move your ginger left or right to select your setting”).  
One would have been motivated to make such a combination because providing the feature of providing a grip portion for holding the electronic device with one hand and using a same finger to operate the operation members would have been obtained by CanonEOS (see pages 3-4).

As to claim 17, CanonEOS teaches wherein the same finger is a thumb of a right hand (see pages 3-4, that the grip position is on the right side pointing to the front with one hand; the mode setting operation member and the touch bar can be operated by a same finger of the hand that holds the grip position since the grip position is close to these two members and these two members are close to each other so that the same finger can be used to operate each of them; e.g., in page 16, showing using the finger to operate the touch bar as “move your ginger left or right to select your setting”; the finger could be a thumb since if the right hand holds the camera at the grip position, the thumb would be a free finger to be used).

As to claim 18, Okamura teaches which is an imaging device having image sensor (see Fig. 2, image pick unit 22; see [0032], an image pickup unit 22 [as image sensor] comprised of a CCD or CMOS which converts an optical image into an electric signal, an A/D converter 23, an image processing unit 24, and a memory control unit 15).  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179